Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 1 of 17 PageID #: 1153


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 DAVID T. SILVA,
 GERROD T. SMITH, and
 JONATHAN K. SMITH,
 Members of the Shinnecock Indian Nation,

                           Plaintiffs,                                CV 18-3648
                                                                      (SJF)(SIL)
         -against-

 BRIAN FARRISH,
 JAMIE GREENWOOD,
 EVAN LACZI,
 BASIL SEGGOS,
 NEW YORK STATE DEPARTMENT OF
 ENVIRONMENTAL CONSERVATION,
 and SUFFOLK COUNTY DISTRICT ATTORNEY’S
 OFFICE,

                            Defendants.
 -----------------------------------------------------------------x

                 STATE DEFENDANTS’ LOCAL CIVIL RULE 56.1 STATEMENT

         Defendants New York State Department of Environmental Conservation (“DEC”), Basil

 Seggos, Brian Farrish, and Evan Laczi (“State Defendants”), by their attorney, LETITIA JAMES,

 Attorney General of the State of New York, respectfully submit this statement of undisputed facts

 pursuant to Local Civil Rule 56.1:

 Background

         1.       Plaintiffs filed a Complaint in this matter on June 22, 2018. See Docket Entry

 (“D.E.”) 1.

         2.       Plaintiffs also filed a Motion for a Preliminary Injunction on the same date. See

 D.E. 2, 3.

         3.       The Complaint sought 1) declaratory and injunctive relief preventing Defendants

 from interfering with alleged aboriginal fishing rights protected under the Supremacy Clause of the



                                                           1
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 2 of 17 PageID #: 1154


 Constitution, and 2) monetary damages for an alleged pattern of illegal racial discrimination under

 42 U.S.C. Sections 1981 and 1982. D.E. 1.

        4.      State    Defendants   opposed    Plaintiffs’   preliminary   injunction   motion   by

 Memorandum of Law in Opposition and by Affidavit of James Gilmore, Director of the Division of

 Marine Resources of the New York State Department of Environment Conservations, filed on July

 23, 2018. D.E. 46, 47.

        5.      Judge Feuerstein denied Plaintiffs’ motion for preliminary injunction by

 Memorandum and Order dated July 31, 2018.

        6.      State Defendants moved to dismiss and filed the fully briefed Motion to Dismiss for

 failure to state a claim and for lack of jurisdiction on August 23, 2018. D.E. 56.

        7.      Judge Feuerstein referred the Motion to Magistrate Judge Locke on August 24,

 2018. See Docket at 8/24/18 Order Referring Motions.

        8.          Judge Locke issued his Report and Recommendations (“R&R”) on January 7,

 2019, recommending dismissal of Plaintiffs’ claims in their entirety. D.E. 63.

        9.      Plaintiffs filed objections to Judge Locke’s R&R, which State Defendants opposed.

 See D.E. 64, 65.

        10.     By conference held before Judge Feuerstein on July 31, 2019, Judge Feuerstein

 terminated Defendants’ Motions to Dismiss and Judge Locke’s R&R and ordered a briefing

 schedule for a Motion for Summary Judgment. See D.E. 74.


 Criminal Prosecution of Silva

        11.     Plaintiffs David T. Silva, Gerrod Smith and Jonathan Smith are Members of the

 Shinnecock Indian Tribe of New York State.             See Tribal Verification Letter and Tribal

 Identification Cards, D.E. 3, Ex. 1-3.




                                                   2
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 3 of 17 PageID #: 1155


        12.     On April 20, 2017, DEC Environmental Conservation Officers Evan Laczi and

 Brian Farrish observed Silva using a “Fyke net,” and in possession of a bucket of “Elver eels” in

 Taylor Creek in the vicinity of 450 Meadow Lane, in the Town of Southampton. See Declaration

 of Richard Yorke, dated October 4, 2019 (“Yorke Decl.”) at Exhibit D, Memorandum Decision of

 Hon. Gary J. Weber, dated June 5, 2019, pp. 2-3; Simplified Information/Complaints Issued

 Against David Silva (Silva Tickets), D.E. 3 Ex. 4.

        13.     The location of the net is outside the boundaries of the Shinnecock Nation

 Reservation. See Yorke Decl. Ex. D at p. 6; Yorke Decl. Ex B., Affirmation of Jamie Greenwood,

 Assistant District Attorney, in Opposition to Defendant’s Motion, dated December 11, 2017

 (“Greenwood Aff.”), p. 2, Ex. A.

        14.     Silva was issued an appearance ticket for possession of an undersized species. See

 Yorke Decl. Ex. D at p. 4; D.E. 3 Ex. 4.

        15.     Silva was subsequently charged with Possession of Eels Over Limit (NYCRR 40-

 1(b)(iii)), Fishing Without a License (ECL 13-0355), and Possession of Undersized Fish

 (Eels)(NYCRR 40-1(b)(ii). See D.E. 3 Ex. 4, Ex. 5 Memorandum Decision & Order of Hon. Gary

 J. Weber, dated January 9, 2017[sic.] p. 1.

        16.     In the criminal proceeding, Silva, represented by Plaintiffs’ current attorney,

 brought a motion to dismiss based on lack of jurisdiction, arguing in relevant part that the

 Shinnecock Nation has unabrogated fishing rights outside the Shinnecock Reservation, pursuant to

 the 1664 Fort Albany Treaty and the May 12, 1659 Wyandanch Deed to John Ogden (“Quogue

 Purchase”). See Yorke Decl. Ex A, Notice of Motion and Defendant’s Memorandum of Law in

 Support of Motion to Dismiss, dated October 10, 2017 at Ex. 3.

        17.     Silva argued, “The GIS map disclosed by the People shows that Silva was ticketed

 for fishing in the traditional Shinnecock fishing grounds of the Shinnecock Bay estuary, an area of

 retained fishing rights, whether or not outside Shinnecock Reservation waters.” Id. at p. 6.

                                                  3
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 4 of 17 PageID #: 1156


         18.     The Suffolk County District Attorney’s Office, through Assistant District Attorney

 Jamie Greenwood, opposed Silva’s motion to dismiss. See Yorke Decl. Ex. B.

         19.     ADA Greenwood argued in relevant part that, under the Dongan Patent of 1686, the

 Town of Southampton owns the bodies of water within its boundaries and was conveyed the

 easements of fishing, that the Indian Deed of December 13, 1640 for Southampton reserved no

 fishing rights, and that Silva provided no treaty or law that reserved fishing rights in the body of

 water in question. Id. at pp. 3-4.

         20.     Silva submitted a Reply Memorandum of Law arguing in relevant part that the

 People’s arguments regarding the Dongan Patent, the Quogue Purchase, and the 1640 Indian Deed

 for Southampton fail to abrogate any aboriginal fishing rights. See Yorke Decl. Ex. C, p. 1-2.

 Silva characterized his claims as a “water boundary dispute,” and concerning the “water boundary

 lines” of the Reservation. Id.

         21.     Judge Weber’s Decision dated January 9, 2017[sic], denied Silva’s motion to

 dismiss, noting that Silva argued, in part, “That, since the Defendant in the instant matter is,

 concededly, a member of the Shinnecock Indian Tribe, he had the right to fish, without regulation

 by the State of New York, in the waters of the Shinnecock Indian Reservation in Shinnecock Bay.”

 D.E. 3, Ex. 5, at p. 1.

         22.     Judge Weber denied the motion to dismiss, holding as to a prior case, upon which

 Silva relied for estoppel: “It was not based upon the proposition that the area in question in the

 instant matter is or is not within the waters belonging to the Shinnecock Reservation or that a

 member of that Tribe may fish anywhere within the State without a constraint by New York State

 regulation. Id. at p. 2.

         23.     Judge Weber noted that “It may well be that on the trial of the matter at least one of

 these issues, as has happened before, will be resolved in favor of the Defendant.” Id.



                                                   4
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 5 of 17 PageID #: 1157


         24.      Judge Weber further asked the parties for clarification as to their positions on

 whether the Defendant, as a member of the Shinnecock Tribe, must have a New York State fishing

 license to fish in non-tribal waters. Id.

         25.      On June 5, 2019, Judge Weber, following trial, issued his Decision in Silva’s

 criminal case. See Yorke Decl. Ex. D.

         26.      At trial, after the prosecution rested, Silva again moved for dismissal, based on lack

 of jurisdiction. Id. at 5.

         27.      Judge Weber held that Silva’s fyke net was placed in Taylor Creek and “there

 appears to be no dispute that the location shown by the red circle on People’s Exhibit 4 where the

 net was placed, is outside of the boundaries of the Shinnecock Nation.” Id. at 6.

         28.      Judge Weber’s decision noted that Bryan Polite, a defense witness and member of

 the Shinnecock Nation, and member of its government for at least 7 years, testified that the area is

 not within the Shinnecock Reservation as the boundaries currently stand. Id. at 5, 6.

         29.      Judge Weber held that, “Here, based upon the current and indisputed mapping of the

 area, the fyke net was most certainly placed on Taylor Creek outside of the established boundaries

 of the Shinnecock Nation.” Id.

         30.      Further, the Court held that, “this court is without the power to alter the legally

 established boundaries of the Shinnecock Nation or of the State of New York. Even if the court

 had such authority, on this record at least, no other conclusion can be drawn except that the subject

 fyke net was, in fact, placed not on waters or land belonging to the Shinnecock Nation, but on

 territory within the jurisdiction of the State of New York, acting through its D.E.C.” Id.

         31.      For these reasons, Judge Weber denied Silva’s motion for a Trial Order of

 Dismissal. Id.




                                                    5
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 6 of 17 PageID #: 1158


        32.     Judge Weber did not consider the People’s evidence of Silva’s buckets containing

 Elver Eels, or statements given by Silva to the DEC Officers, as the Court did not determine such

 evidence to be procured voluntarily or upon consent. Id. at 6-7.

        33.     Judge Weber also held that the Elver eels in the fyke net were found after Silva left

 the scene, and that there was no testimony as to how the eels entered the net. Id. at 7.

        34.     Thus, Judge Weber held that the People had not proven beyond a reasonable doubt

 that Silva was in possession of the Elver eels over the limit, or that he was in possession of

 undersized eels. Id.

        35.     However, Judge Weber held that, “the People have proven beyond a reasonable

 doubt that the subject fyke net was set, maintained, operated or used in an area (Taylor’s Creek)

 subject to the jurisdiction of the State of New York acting through the D.E.C.” Id. at 5.

        36.     Silva was found guilty of the violation of E.C.L. Section 13-0335/71-0923, dated

 June 6, 2017 relating to the lack of a marine commercial food fishing license and the use of a fyke

 net. Id.

        37.      Plaintiffs indicated in this Federal action that they are appealing the criminal

 decision. See D.E. 73.


 The American Eel


        38.     The American Eel are a protected resource, whose population is depleted and at

 historically low levels. See Affidavit of James Gilmore, Director of Division of Marine Resources,

 New York State Department of Environmental Conservation, dated July 23, 2018 at ¶4.

        39.     Juvenile American Eel are known as Elvers or Glass Eel. Id.

        40.     The reasons that the population of American Eel is depleted and at historically low

 levels include overfishing. Id.



                                                   6
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 7 of 17 PageID #: 1159


        41.     A recent stock assessment recommended that mortality be reduced on all life stages

 of American Eel. The assessment found that further fishing of American Eel at every stage,

 particularly glass eels, could be particularly detrimental to the stock, especially if other sources of

 mortality are not controlled. Id.

        42.     Demand for glass eels for human consumption is great in Asian markets, with prices

 reaching over $2000.00 per pound. Id. at ¶5.

        43.     The Atlantic States Marine Fisheries Commission (“ASMFC”) coordinates and

 manages the fishery resources, including American Eel fisheries, of fifteen Atlantic coastal states

 from Maine to Florida. Id. at ¶6.

        44.     The current Commission fishery management plan prohibits the taking of juvenile

 eels, or glass eels, in thirteen of the states, including New York, and authorizes a limited quota of

 glass eels in Maine and South Carolina. Id.

        45.     Pursuant to Federal law, any state that does not comply with the ASMFC fishery

 management plan may have its fishery shut down by the Secretary of Commerce. Id.; see 16

 U.S.C. Section 5106(c).

        46.     New York State Department of Environmental Conservation (“DEC”) complies

 with the ASMFC fishery management plan through its fishing regulations in 6 NYCRR Sections

 10.1(a) and (b), 40.1(f) and (i), making it illegal to take or possess American Eels less than nine

 inches long in New York State. Id. at ¶7.

        47.     Glass eels are less than nine inches long. Id.


 Deeds, Leases and Orders


        48.     The original purchase deed for the Town of East Hampton, is dated April 29, 1648,

 between the Governors of the colonies of New Haven and Connecticut, and the sachems from the



                                                   7
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 8 of 17 PageID #: 1160


 Montaukett, Manhansett, Corchaug, and Shinnecock tribes. See Yorke Decl. Ex. E, Records of the

 Town of East Hampton, LI, Volume I, 2-4.

        49.     This deed does not include Southampton, which provided one of the boundaries to

 limit the deed: “all the land lyinge from the bounds of the Inhabitants of Southampton . . . not

 Intrenching uppon any in length or breadth, which the Inhabitants of Southampton, have and do

 possess, as they by Lawful right shall make appeare . . .” Id.

        50.     The deed states of the Sachems, “in consideration thereof, we doe give upp unto the

 said Purchasers, all our right and Interest in the said Land, to them and their heirs forever.” Id.

        51.     The deed states:

                Allsoe, we, the said Sachems, have Covenanted to have Libertie, freely to fish in
                any or all the cricks and ponds, and hunt up and downe in the woods without
                Molestation, they giving the English Inhabitants noe just offence, or Iniurie to their
                goods and Chattells. Likewise, they are to have the fynns and tails of allsuch whales
                as shall be cast upp, to their proper right and desire they may bee dealt with in the
                other part. Allsoe, they reserve libertie to fish in all convenient places, for Shells to
                make wampum. Allsoe, if the Indyans, hunting of any deare, they should chase
                them into the water, and the English should kill them, the English shall have the
                body, and the Sachem the skin.

        52.     The original purchase deed for Southampton, is dated December 13, 1640. See

 Yorke Decl. Ex. F, First Book of Records of the Town of Southampton, 12-14.

        53.     The deed states, in relevant part:

                & further in consideration that the above named English shall defend us the sayed
                Indians from the unjust violence of whatever Indians shall illegally assaile us, doe
                absolutely and forever give and grant and by these presents doe acknowledge
                ourselves to have given and granted to the partyes above mentioned without any
                fraud, guile, mentall reservation or equivocation to them their heirs and successors
                forever all the lands, woods, waters, water courses, easmts, profits & emoluments,
                thence arising whatsoever . . .

        54.     The deed for Southampton mentions no fishing rights. Id.

        55.     The June 10, 1658 Deed of Beach between Wyandanch, Sachem of the Montaukett

 tribe and Lion Gardiner, states:



                                                     8
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 9 of 17 PageID #: 1161


                Wiandance hath sould for a considerable sum of money and goods, a certaine tract
                of beach land, with all ye rest of ye grass that joynes to it, not seperated from it by
                water, which beach begins Eastward at the west end of Southampton bounds, and
                westward where it is separated by ye waters of ye sea, coming in out of the Ocean
                Sea, being bounded Southwards with the great sea, Northwards with the inland
                water; this land and the grass thereof for a range, or run, for to feed horses or cattle
                on, I say, I have sold to the aforesaid Lion Gardiner, his heirs, executor and assigns
                forever, for the sum aforesaid, and a yearly rent of twenty-five shillings a year,
                which yearly rent is to be paid to the foresaid Sachem, his heirs, executors and
                assigns for ever, in the eight month, called October, then to be demanded, but the
                whales that shall be cast upon this beach shall belong to me, and the rest of the
                Indians in their bounds, as they have beene anciently granted to them formerly by
                my forefathers.

        See Yorke Decl. Ex. G, Records of the Town of Southampton, 170-171, Records of the

 Town of Brookhaven, 3-4.

        56.     This deed sold Lion Gardiner the grazing rights to this tract of beach, for “a

 considerable sum of money and goods” and a yearly rent of twenty-five shillings. Id.

        57.     The tract’s eastern boundary was at the time of the conveyance the “west end of

 Southampton bounds.” Id.

        58.     The May 12, 1659 deed between Wyandanch, the Montauket Sachem, and John

 Ogden, states in relevant part:

                I say all the land and meadow I have sold for a considerable price unto Mr Iohn
                Ogden for himselfe his heirs executors and assigns for ever, upon condition as
                followeth, first that Thomas Halsey and his Associates shall have the privilidge of
                the peice of meadow called quancawnantuck the terms of yeares formerly granted to
                him or them but the land lying between quancawnantuck and three miles northward
                he shall or may possess and improve at present, but when the yeares of the
                aforesayed Thomas Halsey shall be expired then shall the aforesaid Mr Iohn Ogden
                or his assigns fully possess and improve all quancaunantucke meadow with the rest
                aforesayed and then shall pay or cause to be payed unto me wiandance my heires or
                assigns the summe of twenty five shillings a yeare as a yearly acknowledgement or
                rent for ever. It is also agreed that wee shall keepe our privilidges of fishing fowling
                hunting or gathering of berrys or any other thing for our use . . .

        See Yorke Decl. Ex H, Second Book of Records of the Town of Southampton, 162, 354-

 355.




                                                   9
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 10 of 17 PageID #: 1162


         59.    The deed states that this land begins, “at the westward end of Southampton boundes,

  which land is bounded Eastwards with Southampton boundes . .” Id.

         60.    At the time of this conveyance to Ogden, these lands were outside of the territorial

  limits of Southampton, and were not part of the Colony of Connecticut. Id.

         61.    This sale also exempted the beach lands which were already sold to John Cooper.

  Id.

         62.    In the June 8, 1659 deed between Wyandanch, the Montaukett Sachem, and Lion

  Gardiner, Wyandanch sells to Lion Gardiner, “all the Bodyes and Bones of all the Whales that shall

  come upon the Land, or come a Shoare from the Western end of Southhampton Bounds, unto the

  place called Kitchaminchoke, yet reserving to ourselves and Indyans, all the Tailes and fins for

  Ourselves . . .” The document sets a term of twenty-one years for the agreement. See Yorke Decl.

  Ex. I, Department of State Book of Deeds, Unpublished documents, Office of the Secretary of

  State, Albany, New York, 2: 85-86. (New York State Archives. Series 453, vols. 1-9).

         63.    The deed further states:

                that if any Whale shall bee cast up in the bounds aforementioned, whether it bee
                found by English or Indyons, it shall bee judged by them both whether it bee a
                whole Whale or a halfe or otherwise. Now for every whole whale that shall come
                up, the aforesaid Lyon Gardiner or his Assigns, shall pay or cause to be paid unto
                mee wyandance, the Sum of five pounds Sterling, or any good pay which wee shall
                accept of, but if it bee a halfe whale, a third part, or otherwise, they shall pay
                according to Proportion, and this pay shall be within two Monethes after they have
                cutt out and carryed the Whale home to their Houses, but in case there shall not five
                whales come up, within the terme abovesaid, then shall the aforesaid Lyon Gardiner,
                or his Assigns, have the next five Whales, that shall come up after the Terme,
                paying to mee, my heirs, Executors or Assigns, the Sum above mentioned, and for
                the true performance of the promises, Wee have hereunto Sett our hands and Seales.

         Id.

         64.    A similar document, between Lion Gardiner and Wyandanch, selling rights to drift

  whales that come ashore on another tract of beach under similar terms is dated July 28, 1659. See

  Yorke Decl. Ex. J, Second Book of Records of the Town of Southampton, 34-35.


                                                 10
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 11 of 17 PageID #: 1163


          65.     These documents selling rights to drift whale carcasses do not mention fishing or

  reserve general fishing rights. Id.

          66.     A sale of land to Thomas Topping, “The Topping Purchase,” of April 10, 1662

  states in relevant part:

                  Witnesseth that we the said Weany Anabackus and Iackanapes have given and
                  granted and by these presents do give and grant bargain sell assign and set over unto
                  Thomas Topping aforesaid his heirs and assigns for ever all our right title and
                  interest that we have or ought to have in a certain tract of land lying and being
                  westward of the said Shinecock and the lawful bounds of Southampton above said,
                  that is to say to begin at the canoe place otherwise Niamuck and soe to run
                  westward te a place called and known by the name of Seatuck, and from thence to
                  run northward across the said Island or neck of land unto a place called the head of
                  the bay with all the meadow and pasture, arable land, easements profits benefits
                  emoluments as is or may be contained within the limits and bounds before
                  mentioned together with half the profits and benefit, of the beach on the south side
                  the said Island in respect of fish whale or whales that shall by God’s providence be
                  cast up from time to time, and at all times, with all the herbage or feed that shall be,
                  or grow thereon.

                  To Have and To Hold, all the forementioned demised premises with all and singular
                  the appurtanances thereto belonging or in any ways appertaining to him the said
                  Thomas, his heirs executors, administrators, or assigns forever, without the lett
                  trouble denial or molestation of us the said Weany, Anabaekus, and Iackanapes our
                  heirs or assigns or any other person or persons lawfully claiming from, by, or under
                  us our heirs executors Administrators or assigns…

          See Yorke Decl. Ex K, First Book of Records of the Town of Southampton, 167-168.

          67.     At the time of the Topping Purchase, the conveyed lands were not part of the

  Colony of Connecticut, as they were outside of the then-territorial limits of Southampton. Id.

          68.     In a document dated September 17, 1666, a group of Shinnecocks made protest

  against the Topping Purchase, claiming that they were “the true proprietors of the said lands.” See

  Yorke Decl. Ex L, First Book of Records of the Town of Southampton, 169.

          69.     The Shinnecock group sought to convey the lands to Southampton, stating that they

  “do hereby Assigne and make over all our said Interest in the said tract of land . . . wee say wee doe

  impart and Assigne all or said Interest in ye said lands . . . vnto our ancient and loving ffriends the



                                                    11
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 12 of 17 PageID #: 1164


  Townesmen of Southampton, to them & their successors for ever with this provise and

  consideration . . .” Id.

          70.     This document reserved no fishing rights. Id.

          71.     On October 3, 1666, Governor Nicolls issued a Determination that Southampton

  was the rightful owner of the lands of the Topping Purchase, stating that “all the right and interest .

  . . in the said tract of land meadows or beach mentioned in their said deeds is belonging, doth and

  shall belong unto the towne of Southampton . . .” Id. at 172-4.

          72.     In a January 22, 1674-5 Resolution, the Royal interest and privilege over the

  products of drift whales was preserved. See Yorke Decl. Ex M, Documents Relating to the

  Colonial History of the State of New York, Vol. XIV, 686.

          73.     This resolution states:

                  The preserving of his Royal Highnesse Interest in a proportion of ye Drift as in ye
                  Law is set forth, the same being taken into Consideracon. It is resolved, That there
                  be some particular man commissioned to take care of drift whales in ye middle &
                  westernmost part of Long Island, who is to be accomptable for his Royall Highnesse
                  dues thereof, according to Law.

                  That if an Indyan find and give notice of any such drift whales, he shall have such
                  reasonable satisfaccon as hath been usuall. If a christian shall find any such whale
                  or great fish & secure it, or give due notice to ye person empowered, where by the
                  said Fish may be saved, hee shall be allowed a quartr part for his share. Provided yt
                  no such whale being found, shall be cut up or embezeled, before notice be given to
                  such Officrs or prsons empowered to take care therein.

                  That an Order be sent to the Sachems on the Southside of Long Island, to be here in
                  the Fort upon ye 9th day of ffebr, next, of which Mr. Nicolls the Secry. is to take
                  care to send to them & give them timely notice.

          Id.

          74.     This resolution does not mention Shinnecock Indians, and it reserves no fishing

  rights to them. Id.




                                                    12
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 13 of 17 PageID #: 1165


         75.     This resolution preserves the Crown’s interest in a proportion of the drift whales

  discovered, and commissions a person to be noticed, in order to be accountable for the Crown’s

  dues thereof. Id.

         76.     In an Order from May 2, 1672, concerning neglect of the Royal share of the drift

  whales on Long Island, two men were appointed to make inquiry by Indians or others as to drift

  whales cast up on the beach. Id. at 664.

         77.     This Order was for the purposes of “securing his Royal Highness his part of Drift

  Whales or Great ffish cast upon ye Beach or Shoare according to ye Directions in ye Law . . .” Id.

         78.     Another Order, from May 10, 1672, gave Jonathan Cooper warrant to seize the

  whale-bone from a drift whale carried off his beach lands by several Indians. Id. at 665.

         79.     In Orders Relating to Whaling on L.I., from April 19, 1673, inhabitants of Brook-

  haven and Seatalcott complained that Indians were disturbing their whaling rights, and demanding

  payment from them. The Order required that the Indians cease their unlawful actions, and cease

  molesting the whalers, to whom liberty had been given to use the beach. Id. at 678.

         80.     In the historical minutes of the Governor’s meeting with Unkechaug Indians on May

  23, 1676, the record states:


                 At a meeting of the Unchechaug Indyans of Long Island—before the Go: at the Fort.

                 They give thankes for their peace, and that they may live, eate and sleepe quiet,
                 without feare on the Island, They give some white strung seawant.

                 They desire they being free borne on the said Island, that they may have leave to
                 have a whale boate with all other materiells to fish and dispose of what they shall
                 take, as to whom they like best.

                 They complaine that fish being driven upon their beach etc. the English have come
                 and taken them away from them per force.

                 The Go: Demands if they made complainte of it to the Magistrates in the Townes,
                 who are appointed to redresse any Injuryes.

                 They say no, but another time will doe it.

                                                   13
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 14 of 17 PageID #: 1166



                 The Go: will consider of it and give them Answer tomorrow.

         See Yorke Decl. Ex. N, Documents Relating to the Colonial History of the State of New

  York, Vol. XIV, 720; The Andros Papers 373-4.

         81.     On May 24, 1676, the Unkechaug Indians returned:

                 The Indyans come againe to the Governor in presence of The Councell.

                 What they desire is granted them as to their free liberty of fishing, if they bee not
                 engaged to others; They say they are not engaged.

                 They are to have an Order to shew for their priviledge.

         Id.

         82.     The Order states:

                 Resolved and ordered that they are at liberty and may freely whale or fish for or
                 with Christians or by themselves and dispose of their effects as they thinke good
                 according to law and Custome of the Government of which all Magistrates officers
                 or others whom these may concerne are to take notice and suffer the said Indyans so
                 to doe without any manner of let hindrance or molestacion they comporting
                 themselves civilly and as they ought.

         Id.

         83.     These minutes, and the Order of May 24, 1676, concern only Unkechaug Indians,

  and do not mention Shinnecocks or reserve any rights to Shinnecocks. Id.

         84.     On November 1, 1676, New York’s Colonial Governor Edmund Andros, holding

  Royal authority, issued a patent, confirming the town of Southampton, and its ownership of the

  land in its general present-day boundaries. See Yorke Decl. Ex. O, History of the Town of

  Southampton, East of Canoe Place, 279-80.

         85.     The Andros Patent confirmed that the Town of Southampton was the owner of all

  lands within its boundaries:

                 Now for a Confirmation unto the present Freeholder, Inhabitants of the said Towne
                 and precincts: Know Yee, That by vertue of his Ma’ties Letters Patents, and the
                 Commission and Authority unto mee given by his Royall Highness I have Ratifyed
                 Confirmed and granted; and by these presents, do hereby Ratifie Confirme and

                                                  14
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 15 of 17 PageID #: 1167


                 grant, unto [the Southampton Pantentees], as Patentees, for and on the behalfe of
                 themselves and their Associates, the ffreeholders and Inhabitants of the said Towne,
                 their Heires, Successors and Assignes, All the aforementioned Tract of Land, with
                 the Necks and Islands within the said Bounds sett forth and described as aforesaid,
                 Together with all Rivers, Lakes, waters Quarrys Wood land Plaines Meadows,
                 pastures, Marshes, ffishing, Hawking Hunting and ffowling, and all other Proffits,
                 Commodities, Emoluments and hereditaments, to the said Towne . . .

         Id.

         86.     On December 6, 1686, New York’s Colonial Governor Thomas Dongan, holding

  authority from the King of England, issued another Patent to the proprietors of Southampton,

  which confirmed and reiterated the grants of the Andros Patent “includeing all the necks of Land

  and Islands wihin the aforesaid described bounds and limitts together with all Rivers Lakes water

  quarries Woodland plaines meadowess pastures marshes fishing hawking hunting and fowling and

  all other profitts Comodityes and hereditaments . . .” Id. at 281.

         87.     The Dongan Patent was made in response to a Southampton Freeholder’s

  application that Governor Dongan “confirm unto ye ffreeholders of said Town in a more full &

  ample manner all the abovecited tracts and parcells of land within the limitts and bounds aforesaid

  and finally determine the difference between the Indyans and the ffreeholders of the said towne of

  Southampton . . .” Id. at 282.

         88.     The Dongan Patent recited that the Governor had:

                 examined the matter in variance between the ffreeholders of the said Towne of
                 Southampton and the Indyans and do finde that the ffreeholders of the Towne of
                 Southampton aforesaid have lawfully purchased the lands within the Limitts and
                 bounds aforesaid of the Indyans and have payd them therefore according to
                 agreement so that all the Indyan right by virtue of said purchase is invested into the
                 ffreeholders of the Towne of Southampton aforesaid . . .

         Id. at 282-3.

         89.     The Dongan Patent granted, ratified and conveyed to the Freeholders and

  Inhabitants of Southampton, the “Rivers Rivolets waters lakes ponds Brookes streames beaches . . .

  Creeks harbors . . . and Easements fishing hawking hunting and fowling . . .” Id. at 283.


                                                    15
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 16 of 17 PageID #: 1168


  Plaintiffs’ Supplemental Filings


          90.     In objection to Judge Locke’s R&R, Plaintiffs Attached a Federal Bureau of Indian

  Affairs Document prepared in response to the tribal petition for acknowledgment. D.E. 64, Ex. 1.

          91.     In their arguments against the R&R, Plaintiffs argued that “The Report fails to

  acknowledge the significant, historic and contemporary exertion of regulatory and jurisdictional

  powers of the Shinnecock Indian Nation over the same contested waterways,” and argued

  regarding “the Shinnecock Indian Nation’s use and regulatory authority in the PF and over the

  contested waters . . .” D.E. 64 at 7.

          92.     The Plaintiffs further argued that “when the United States recognized the

  Shinnecock Indian Nation as an Indian Tribe, it also acknowledged its water resource jurisdiction

  and usage. Secondly, it proves that even when the Shinnecock Indian Nation has absolute and

  uncontested control of a resource, it shares it with non-Indian neighbors thereby emphatically

  disproving the notion that the Plaintiffs have unstated or implied intentions of exclusion of others.”

  D.E. 64 at 9.

          93.     Subsequent to Judge Locke’s R&R, Plaintiffs filed several additional Documents,

  including an “Additional Report” of John A. Strong, dated November 3, 2018. See D.E. 73-2.

          94.      Professor Strong’s report stated that he believed Silva was fishing within

  Shinnecock Reservation waters. Id. at 1.

          95.     In the report, Strong claims that the boundaries of the Shinnecock Reservation are

  unknown, and that the “water boundaries around the Shinnecock Neck have never been officially

  established.” Id. at 1, 2.

          96.     Strong stated that “all of the area on the eastern half of Shinnecock Bay around

  Shinnecock Neck have traditionally been considered Shinnecock waters.” Id. at 2.




                                                   16
Case 2:18-cv-03648-SJF-SIL Document 84-3 Filed 11/18/19 Page 17 of 17 PageID #: 1169


         97.     Strong claimed that “David Silva was fishing in a stream . . . well within

  Shinnecock jurisdiction.” Id. at 4.


  Dated: Mineola, New York
         October 4, 2019
                                                   Letitia James
                                                   Attorney General of the State of New York
                                                   Attorney for State Defendants

                                                   By: ___/s/ Richard Yorke__
                                                          Richard Hunter Yorke
                                                   Assistant Attorney General
                                                   200 Old Country Road - Suite 240
                                                   Mineola, New York 11501
                                                   (516) 248-3302

  To:    Scott Michael Moore, Esq.
         Moore International Law PLLC
         45 Rockefeller Plaza, 20th Floor
         New York, New York 10111
         smm@milopc.com

         Brian C. Mitchell, Esq.
         Suffolk County Attorney
         H. Lee Dennison Building
         100 Veterans Memorial Hwy.
         P.O. Box 6100
         Hauppauge, NY 11788
         brian.mitchell@suffolkcountyny.gov




                                              17
